Citation Nr: 0503212	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  98-17 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to December 
1968.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision which stemmed from the 
veteran's reopened claim filed in January 2002.  The veteran 
filed a timely appeal with respect to the denial of service 
connection for PTSD.  His appeal with respect to service 
connection for PTSD was added to an existing certified appeal 
regarding the issue of entitlement to an increased rating for 
a right ankle disorder.

In June 2003, the Board denied entitlement to an increased 
rating for a right ankle disorder.  The Board remanded the 
issue of entitlement to service connection for PTSD for 
additional development.  That development having been 
completed, the case is once more before the Board for 
appellate consideration.  

A historical review of the record shows that in a June 1996 
decision, the Board denied entitlement to service connection 
for PTSD.  

In a June 1998 rating decision, the RO denied service 
connection for PTSD based on the absence of new and material 
evidence.  The veteran did not file an appeal with respect to 
the denial of service connection for PTSD.  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R.  § 3.156(a)).  The change in 
the law is applicable to the claim of service connection for 
PTSD on appeal because such claim was filed after August 29, 
2001.  Thus, the question for Board consideration is whether 
new and material evidence has been submitted, to reopen the 
claim of entitlement to service connection for PTSD under the 
standard of review in effect on and after August 29, 2001.

For reasons that are apparent in the decision cited below, 
the issue of entitlement to service connection for PTSD on a 
de novo basis, was added for appellate consideration.  


FINDINGS OF FACT

1.  The veteran served in Vietnam.  His military occupational 
specialty was light weapons infantryman with the United 
States Army.  His decorations include a Vietnam Service 
Medal.  There was no record of the veteran's ever having 
received a Combat Infantryman Badge, Purple Heart Medal, or 
any combat-related medal.

2.  In an unappealed June 1998 decision, the VARO essentially 
confirmed and continued the denial of service connection for 
PTSD because the record lacked evidence of verified PTSD 
stressors with nexus to active duty.  

3.  Evidence received since the June 1998 VARO decision 
continues to show a diagnosis of PTSD and verification of 
Vietnam stressors and such evidence is probative of the 
matter at hand and, when viewed in the context of all the 
evidence of record, both new and old, raises a reasonable 
possibility of substantiating the claim. 

4.  During service the veteran did not engage in combat; 
however, there is sufficient verification of credible 
supporting evidence suggestive of an inservice stressor, 
including circumstances of service, upon which to base the 
diagnosis of PTSD. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1998 VARO decision 
denying service connection for PTSD is new and material, and 
a claim of service connection for PTSD is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West. 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.160(d), 20.1103 (2004). 

2.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154, 5107, (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence on file at the time of a June 1996 Board 
decision denying service connection for PTSD, included the 
veteran's service medical records and postservice medical 
records.  The record showed the veteran trained and served as 
a light weapons infantryman with the United States Army in 
Vietnam.  His decorations include the Vietnam Service Medal.  
There was no record of the veteran's ever having received a 
Combat Infantryman Badge, Purple Heart Medal, or any combat-
related award.

The service medical records contained no finding of PTSD.  
When examined for separation from service in June 1968, the 
veteran reported having frequent trouble sleeping and nervous 
trouble.  A psychiatric evaluation failed to show evidence of 
an underlying psychiatric disorder at that time.

Post service documentation on file showed the veteran had 
received treatment for variously diagnosed unrelated 
psychiatric disorders which are not the subjects of this 
appeal.  VA outpatient treatment reports were negative for a 
finding of PTSD. 

In a June 1996 decision, the Board denied service connection 
for PTSD because the competent medical evidence failed to 
show a diagnosis of PTSD with nexus to active duty.  

In an unappealed March 1998 rating decision, the VARO 
determined that no new and material evidence had been 
submitted to warrant the reopening of the claim of service 
connection for PTSD.  It was indicated that while the record 
reflected a November 1997 VA examination report showing a 
diagnosis of PTSD that the stressors could not be verified.  

In an unappealed June 1998 rating decision, the VARO 
determined that no new and material evidence had been 
submitted to warrant the reopening of the claim of service 
connection for PTSD.  It was indicated that while PTSD was 
diagnosed on a VA examination in 1997, that the stressors 
could not be verified.  

In January 2002, the veteran filed a reopened claim of 
service connection for PTSD. Competent medical evidence 
received in support of his claim consisted of VA medical 
records dated in late 1998 showing a diagnosis of PTSD based 
on claimed stressors in Vietnam.

A July 1998 VA psychiatric examination report shows the 
veteran complained of nightmares and flashbacks due to his 
combat experiences in Vietnam.  He noted he was involved in a 
fire fight one night in which he saw 10 people killed.  He 
also noted participating in picking up prisoners who were 
burned by phosphorus and transporting them in a helicopter to 
the field hospital.  Following a mental status evaluation the 
examiner noted that the veteran met the criteria for PTSD 
under the DSM-IV criteria for PTSD.

A November 1998 VA physical evaluation report shows in 
pertinent part that the veteran was exposed to combat.  It 
was essentially noted as history that while in Vietnam, in 
approximately February 1967, he was subject to incoming enemy 
fire, including being blown off a cement mixer he was working 
on.  Also, he noted being in Vietnam at the time of the TET 
Offensive.  Pertinent diagnosis was PTSD.  

In a June 2003 remand, the Board noted that it was important 
to note that the veteran had been diagnosed with a number of 
psychiatric impairments, including PTSD.  It was noted that 
the record contained an extensive psychiatric evaluation by a 
VA psychiatrist in which the psychiatrist specifically found 
that the veteran had identified stressors of significant 
severity as to produce PTSD, and that he met the criteria for 
a diagnosis of PTSD based on those events.  The Board noted 
that in order for this diagnosis to be accepted in the 
adjudication of the veteran's claim for VA compensation 
benefits, it must be determined by a record search of the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) whether or not the veteran's unit experienced 
combat-like experiences during the one month that the veteran 
served with it.  If it can be verified that the unit did, in 
fact, experience combat, this evidence will be deemed to be 
independent corroboration of the veteran's inservice 
stressors.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Board remanded this case to the RO to prepare a letter 
asking USASCRUR to provide any available information which 
might corroborate the veteran's alleged inservice stressors.  
It was noted that the veteran served as a Security Guard in 
the 14th Security Platoon, United States Army, in the 
Republic of Vietnam from February 6, 1967 to March 9, 1967, 
and asserted general stressors such as fire-fights and 
picking up wounded in helicopters.  He also reported seeing a 
Vietnamese child being hit by a truck and the explosion of an 
ammunition dump.  USASCRUR was requested to at least confirm 
whether or not the identified platoon saw any combat-related 
action during the one month that the veteran was attached to 
that platoon.

In January 2004, the RO requested verification of stressors 
from USASCRUR.

In an undated reply, USASCRUR noted that the 14th Security 
Platoon was assigned to the 14th Aviation Battalion (AVN Bn) 
and was camped at An Son (Camp Lane Army Airfield) during the 
veteran's Vietnam tour of duty.  It was noted that there were 
no records available to review for the 14th Security Platoon.  
However, USASCRUR noted reviewing the combat unit records 
that were available for the headquarters of the 14th Security 
Platoon, during February to mid March 1967.  The records did 
not mention the destruction of any ammunition dumps or a 
Vietnamese child being hit by a truck.  However, USASCRUR 
verified evidence of combat action involving the veteran's 
base camp in the form of incoming sniper fire on March 5, 
1967.  







Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R.  
§ 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) under the standard of review in effect on 
and after August 29, 2001. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under  38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board notes that effective November 7, 1996, VA adopted 
changes to 
38 C.F.R. § 4.30 that established the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) [DSM-IV] as the basis for the 
nomenclature of the rating schedule for mental disorders.  
See 61 Fed. Reg. 52,700 (Nov. 1996 amendments).  Before this 
date, VA looked to previous editions of the DSM III-R for 
guidance.

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. 
§ 3.304(f); Anglin v. West, 11 Vet. App. 361, 367 (1998); 
Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 
10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 
307 (1997).

The evidence required to support the occurrence of an in- 
service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the enemy'. . . . Where . 
. . VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002). 


Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In view of the favorable decision cited below, the Board 
notes that any VCAA notification deficiency and outstanding 
development not already conducted by VA represents nothing 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


New and Material Evidence to Reopen a Claim of Service 
Connection for PTSD 

The veteran seeks to reopen his claim of entitlement to 
service connection for PTSD that was previously denied by the 
unappealed June 1998 VARO rating decision.  

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen his claim consists of 
pertinent VA examination reports which continue to confirm 
the diagnosis of PTSD, as well as information from USASCRUR 
which appears to verify the veteran's claim that his base 
camp was exposed to incoming enemy gunfire in early 1967.

The Board notes that the additional evidence is both new and 
material as it contributes to a more complete picture of the 
circumstances pertaining to the veteran's claim that he has 
PTSD which stems from active duty in Vietnam.  

Such added evidence submitted since the June 1998 VARO 
decision is not cumulative in nature, is probative of the 
issue at hand and, when viewed in the context of all the 
evidence of record, both new and old, raises a reasonable 
possibility of substantiating the claim.

Accordingly, the veteran's claim of entitlement to service 
connection for PTSD is reopened.  38 C.F.R.  § 3.156(a) under 
the standard of review in effect on and after August 29, 
2001.


Service Connection for PTSD

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board 's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).  The Board notes that the evidence of 
record provides an adequate basis upon which to consider the 
issue on appeal.  Remanding this case for additional 
development would only cause needless delay in adjudicating 
his claim.  

The established facts of this case show that the veteran 
served in Vietnam as a light weapons infantryman with the 
United States Army.  His decorations include a Vietnam 
Service Medal.  The service medical records show that he 
complained of nervous trouble and frequent trouble sleeping 
on examination for separation from active duty.  Information 
from USASCRUR shows that the veteran's unit, the 14th 
Security Platoon, was assigned to the 14th Aviation Battalion 
(AVN Bn) and was camped at An Son (Camp Lane Army Airfield) 
during the veteran's Vietnam tour of duty.  Importantly, the 
Board notes that USASCRUR reported that there are no records 
available to review for the 14th Security Platoon.  The Board 
may not speculate as to what such records might or might not 
have shown.  Significantly, it is noted that a search of 
alternate sources did confirm/verify that the veteran's base 
camp did come under hostile gunfire during the time that the 
veteran was stationed at the base camp.  The postservice 
medical record contains VA psychiatric evaluation reports 
showing that the veteran meets the criteria for PTSD, based 
on service in Vietnam.  

The fact that the service records show the veteran was 
probably exposed to enemy gunfire in Vietnam establishes 
sufficient verification of his alleged personal exposure to 
stressful events in Vietnam.  Pentecost v. Principi, 16 Vet. 
App. 124, (2002).  In other words, the veteran's presence 
with the unit at the time such attacks occurred corroborates 
his statement that he experienced such attacks personally.  
Id.  The CAVC has also held that although a noncombat 
veteran's testimony alone is insufficient proof of a 
stressor, there need not be corroboration of every detail.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  

Also, the Board points out that, the circumstances of the 
veteran's military service as evidenced in the service 
records are suggestive of probable exposure to stressful 
events upon which to base a diagnosis of PTSD.  38 U.S.C.A. 
§ 1154(a).  He was a light weapons infantryman assigned to a 
security platoon in Vietnam.  

Following a comprehensive analysis of the record, including 
service medical records, information from USASCRUR, and 
postservice VA psychiatric examination reports, it becomes 
evident that the record contains pertinent findings of PTSD 
which may not be dissociated from the probable stressful 
events encountered by the veteran in Vietnam and which do not 
permit the Board to conclude that the preponderance of the 
evidence is against the veteran on the issue of entitlement 
to service connection for PTSD.






ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal to reopen is granted.

Entitlement to service connection for PTSD is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


